PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/341,049
Filing Date: 10 Apr 2019
Appellant(s): Green et al.



__________________
Kevin J. Canning
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. Claims 1-4, 6, 8, 9, 11-14 and 20-22  obvious under 35 USC § 103 over Park in view of Giles ‘462 or Hoyes.
1. Claim 1
Page 7 of the brief takes the position that the combination of Park in view of Giles ‘462 or Hoyes fails to teach  “applying voltages to said electrodes so that a plurality of travelling potentials move along the device and urge the ions in a second direction opposite to the first direction whilst the ions are being urged by the gas in the first direction, wherein at least one operational parameter of the travelling potentials is different at different positions along the second direction whilst the ions are being urged by the gas in the first direction such that ions of different mobility or mass to charge ratio become trapped within a trapping region of the device at different locations along the second direction,” and “wherein said step of urging ions in the first direction and the step of providing the travelling potentials cause ions to become trapped so that the mobilities or the mass to charge ratios of the ions either increase or decrease with increasing position in the second direction,” as recited in claim 1.

The first two paragraphs on page 8 of the brief summarize the position of the Final Rejection.
The third paragraph on page 8, affirms the position of the Final rejection reciting “travelling waves are known alternative to DC gradients.”  However, the brief takes the position that this is only in certain situations and there is no motivation to replace the DC gradient of Park with a travelling wave that has different amplitudes at different positions along the device.  
Initially, the Final rejection does not suggest to substitute the parameters of the applied voltages to electrodes of Park with the parameters of the travelling wave disclosed in Giles, rather the rejection suggests the substitution of a static field for that of a travelling wave.  That is, the substitution of a static or stationary field (all electrodes receive a voltage simultaneously) for a travelling field (i.e. voltage travels from electrode to electrode of the separator (sequential application of voltages to electrodes)).  Since the substitution of a static field for a travelling field was known, that is all that is necessary to modify Park to teach the claimed invention.
Park teaches between “z-axis locations (20) and (23), the axial electric field increases linearly, generated by a quadratically increasing electric potential” (col. 3, lines 8-11 and see figure 2 annotated below).

    PNG
    media_image2.png
    197
    699
    media_image2.png
    Greyscale

	The increasing electric potential is “generated by a single voltage, which is applied to the diaphragm electrode at location 24 and divided by precision resistors along the diaphragm electrodes of the tube-like tunnel (11).  The resistors between locations 20 and 23 increase linearly (col. 3, lines14-20).
	That is, as suggested in the brief, Park teaches a gradient.  The gradient has different amplitudes at different positions along the device (11) by the resistors.  The Final rejection suggests substituting this static wave for a travelling wave, not substituting the parameter change of different amplitudes at different positions.  The rational for such a substitution is discussed on page 6 of the Final Rejection of 29 July 2021.
	The last paragraph on page 8 of the brief accurately summarizes Park.  However, the brief omits that Park also teaches several phases of operating the drift tube 11.  Col. 3, lines 20-42 teaches that figure 2A shows an “ion accumulation mode”, figure 2B shows the “trap phase” and figure 2C shows the scan phase.  This is pointed out because the travelling wave discussed in Giles also teaches a trapped phase before an elution phase (i.e. scan phase of Park).  See discussion on page 2 of the Advisory action of 07 October 2021.

	The last two paragraphs on page 9 is based on the presumption that the rejection was made to substitute static wave and parameters disclosed in Park for the travelling wave having the parameters disclose in Giles/Hoyes.  This has been found unpersuasive because the parameters disclosed in Park was not suggested to be substituted by the parameters disclosed in Giles/Hoyes, rather the static wave was suggested to be substituted by the travelling wave.  The parameters of Park would remain the same.  
	Moreover, the last paragraph on page 9 bridging to page 10 of the brief addresses the above interpretation stating that “the reason that the static field of Park has different amplitudes at different positions is because it operates differently to a travelling wave, i.e., because the static field must have different amplitudes at different positions to cause the ions to separate by mobility.  In contrast, if the static field of Park was to be replaced with a travelling wave then there would no longer be any apparent 
This point has been found unpersuasive.  As discussed above, both the devices of Park and Giles teach a trapping mode before elution or scanning (see Park, col. 3, lines 34-44 and Giles page 16, lines 12-22).  In the device of Park, the trapping mode results in a separation of ions as indicated in figure 2B.  In the device of Giles the trapping mode results in ions trapped at the entrance of the ion mobility separator device (Giles., page 16, lines 12-22, passage emphasized on page 2 of the advisory action of 07 October 2021).  Therefore, in the trapping mode of the IMS of Giles, the ions are not separated and the constant parameters of the travelling wave are not sufficient to separate the ions.  That is, it would be obvious to one of ordinary skill in the art to retain the different magnitudes of potentials at different positions in Park when substituted with the travelling wave because it would retain the ability to separate the ions in the trapping mode.  Indeed, the instant specification discusses Giles ‘462 on page 10, line 22-37, suggesting that ions are trapped with no separation near the entrance of the device.  The instant specification further describes the problems with such an arrangement (see appeal brief discussion on page 3 bottom paragraph through middle paragraph on page 4).  That is, one of ordinary skill in the art would modify Park to have the travelling wave while retaining the different magnitudes of potentials at different positions such that the advantages of Park may be retained (i.e. separation during the trapping mode), while conventional drawbacks of the ion mobility may be avoided (i.e. no separation during the trapping mode).  

	“Ion travelling wave devices may be used. Means for applying a travelling axial field may be provided having a periodicity that when averaged over time overcomes the barrier in a similar manner to a DC axial field when generated by a potential divider between adjacent electrodes”
	That is, it was well known how to apply a travelling way in a similar manner as a static field.  Indeed, Park teaches the static field is generated by a potential divider (col. 3, lines14-20).  Thus the substitution of the static wave for the travelling wave is done in the same manner discussed in Hoyes to retain the properties of the static field.
	Page 10, second full paragraph of the brief discusses Giles ‘920.  Specifically taking the position that figure 9C only discloses “only the amplitude of the travelling wave relative to the DC gradient…varies as a function of position”.  This has not been found persuasive, paragraph [0146] of Giles ‘920 expressly recites that “the DC axial field may be constant or variable with position” and “the amplitude of the travelling DC voltage wave may decrease linearly or non-linearly as it progresses from the entrance 
	The last argument bridging pages 10-11 take the position that there is no teaching in the prior art that DC gradient devices in general should be replaced with travelling waves, but instead the prior art teaches that DC gradients can be replaced with travelling waves in certain situations.  This has not been found persuasive.  Neither citation of Giles ‘462 nor Hoyes is limited to a certain situations, rather they both suggest the substitution of a DC gradient for a travelling wave is within the capabilities of one of ordinary skill in the art and obvious for the reasons discussed on page 6 of the Final Rejection of 29 July 2021.

 	2. Claim 20
	The brief takes the position that Giles does not teach a DC barrier or pseudo-potential barrier at the end of the trapping region wherein said travelling potentials urge ions towards said barrier.  Giles clearly teaches this on page 16, lines 15-20.
	The brief then takes the position that one “of ordinary skill in the art at the time of the invention would not have been motivated to modify Park’s system to include such a DC or pseudo barrier. Assuming arguendo that one of ordinary skill in the art modified Park such that a travelling wave performs the same function as the static DC gradient (i.e., trapping ions), then there would be no apparent reason to further provide a DC barrier as in Giles’462 (which is for the explicit purpose of trapping ions in Giles’462”.
is initially small compared to the force of the gas flow (page 16, lines 13-14).  Giles ‘462 suggests that ions can be prevented from being driven out of the ion mobility separator device by application of a pseudo-potential barrier to either an entrance and/or exit electrode (page 16, lines 15-17).  When replacing the static DC field of Park for the travelling wave of Giles, in a mode of operation where the initial force due to the travelling wave is small relative to the gas flow, it would have been obvious to one of ordinary skill in the art to added the pseudo-potential barrier to prevent loss of ions during the initial time until the force due to the travelling wave reaches the necessary force for ions to achieve equilibrium locations as discussed in Park (col. 3, lines 33-37).

A. Claims 1-6, 9, 10, 12 and 13 are obvious under 35 USC § 103 over Giles ‘920 in view of Park.
1. Claims 1-6, 9, 10, 12 and 13
	The brief presents augments beginning at the bottom of page 12 through the first two first full paragraphs addressed on pages 6-7 of the Advisory action mailed 07 October 2021.
	In response to the remarks in the Advisory action of 07 October 2021, page 13 of the brief takes the new position that 
“the Examiner states that Fig. 6 of Park also discloses the gas flow being in the upstream direction and consequently considers that it would be obvious to replace the static DC gradient in Fig. 9C of Giles “920 with a gas flow in the upstream direction (i.e., against the motion of the DC travelling waves). Fig. 9C of Giles shows travelling DC potentials 
This has not been found persuasive because Giles ‘920 is not limited to the amplitudes that that do not change with position (i.e. figure 9A).  Specifically, paragraph [0146] teaches recites that “the DC axial field may be constant or variable with position. …. the amplitude of the travelling DC voltage wave may decrease linearly or non-linearly as it progresses from the entrance to the exit of the ion mobility separator 1”  That is, Giles ‘920 also envisioned an embodiment where the amplitude decreases as it progresses from the entrance to the exit of the separator.  Since the DC axial field may be constant, such a reduction in amplitude occurs independent of the DC axial field.  Even if the DC axial field were not constant a recitation of a decreasing amplitude of the travelling DC voltage means that the amplitude changes. 
2. Claim 5
	The arguments with regards to claim 5 were addressed on page 7 of the Advisory action.  The remarks further state:
 “paragraph [0147] of Giles ’920 states that “the velocity of the travelling DC voltage wave may also change with time’. Therefore, Giles ‘920 does not teach 
Giles does not teach that at a given time the travelling wave is constant the whole way along the device.  Giles teaches “the velocity of the travelling DC voltage wave may change with time.” Paragraph [0128] teaches a voltage pulse travels along the ion mobility.  It is clear that a travelling wave by nature is not present along the whole device simultaneously, rather moves from electrode to electrode through the ion mobility separator.  Thus, a velocity change with time is also a change with position along the drift region where the velocity changes. Giles teaches that the velocity changes with time, therefore, when the travelling wave travels between electrodes, the velocity changes (i.e. accelerates/decelerates).    In other words, since the travelling wave travels between electrodes (i.e. is not statically applied to one or more electrodes), a travelling wave velocity that changes with time also changes with position. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


Conferees:

/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881      

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.